DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claim 1 recitation “a resistor provided in each phase of the 3-phase cable”, as interpreted in light of the specification, is understood to mean that each phase of the 3-phase cable has a respective resistor, i.e., there are three resistors.  In the recitation that follows, “a voltage sensing device configured to sense voltage of opposite ends of the resistor by a current flowing into the resistor”, it is unclear which of the three resistors “the resistor” is intended to refer.  For purposes of the present examination, the examiner presumes that this language was intended to recite “a voltage sensing device each resistor by a current flowing into the resistor”, and that the last recitation of the claim was intended to recite “a sensing controller configured to determine whether any of the resistors is faulty or whether the 3- phase cable is opened, based on the sensing voltages of the voltage sensing device and a 3-phase current sum of the 3-phase inverter”.  Claim 7 contains a similar ambiguity and is therefore rejected under 35 U.S.C. 112(b) for the same reason.  Clarification is required so that the scope of the claim is clear.  Claims 2-6 and 8-12 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0156847 to Nakamura et al. (Nakamura) in view of 2018/0367045 to Chen et al. (Chen I) and  US 2017/0338746 to Chen et al. (Chen II).

	Regarding claim 1, Nakamura discloses an error determining apparatus of a driving device including a motor and a 3-phase inverter supplying power to the motor through a 3-phase cable, the error determining apparatus comprising:
	a resistor provided in each phase of the 3-phase cable (Nakamura, e.g., Fig. 7, shunt resistors 12);
	a voltage sensing device configured to sense voltage of opposite ends of the resistor by a current flowing into the resistor (Nakamura, e.g., Fig. 7, board 17 having electronic circuits, e.g., electronic parts 18, with each electronic circuit configured to sense voltage of opposite ends of the corresponding shunt resistor 12 by a current flowing into the corresponding shunt resistor 12); and
	a sensing controller (Nakamura, e.g., Fig. 7, control device to which outputs of board 17 are coupled).

	Nakamura is not relied upon as explicitly disclosing that the sensing controller is configured to determine whether the resistor is faulty or whether the 3- phase cable is opened, based on the sensing voltage of the voltage sensing device and a 3-phase current sum of the 3-phase inverter.

	In related art, Chen I discloses that in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range (Chen I, e.g., paragraph 19).  Accordingly, Chen I determines that an open circuit fault has occurred by determining whether a digital output (which functions as a proxy for the sense resistor voltage itself) exceeds the open-circuit threshold to detect the open-circuit fault (Chen I, e.g., paragraph 25; also see claim 1).

	In related art, Chen II discloses a short circuit determination method for a current sensing resistor for use in a power converter (Chen II, e.g., paragraph 27).  With reference to Fig. 3 of Chen, for example, current sensing resistor Rse is configured to operably detect the output current IOUT of the power converter 100 via current sensing circuit 21 (Chen II, e.g., paragraph 68).   The current sensing circuit 21 is configured to operably generate a current sensing signal SI indicating the first information CI1 according to the information sensed through the current sensing resistor Rse. (Chen II, e.g., paragraph 68).  Current sensing resistor short circuit determination circuit 22 is configured to operably generate a determination signal S3, with the determination signal 

	Additionally, the examiner takes Official notice of the fact that in a balanced 3-phase arrangement of the type disclosed by Nakamura a 3-phase current sum of the 3-phase inverter will be zero, indicating that the current in each conductor is 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nakamura such that the sensing controller is configured to determine whether the resistor is faulty or whether the 3- phase cable is opened, based on the sensing voltage of the voltage sensing device and a 3-phase current sum of the 3-phase inverter.  In this way, in the manner disclosed by Chen I, the existence of a shunt resistors 12 of Nakamura’s arrangement having an open circuit fault may be determined when the shunt resistor voltage raises markedly higher than the expected normal operating range.  Further, in the manner disclosed by Chen II, a contradiction between the first information obtained from a shunt resistor 12 of Nakamura’s arrangement and the second information in the form of an indication of a substantial amount of energy transmitted to the output terminals of Nakamura’s inverter, e.g., as indicated by a 3-phase current sum of Nakamura’s inverter being zero during inverter operation, can be used to the provide protection signal indicating that a short circuit of a shunt resistor 12 of Nakamura’s arrangement has occurred.

	Regarding claim 2, Nakamura in view of Chen I and Chen II discloses wherein the sensing controller determines the resistor is faulty or whether the 3-phase cable is opened based on whether the sensing voltage is within a predetermined error voltage range (see Nakamura in view of Chen I and Chen II as applied to claim 1, e.g., Chen I, paragraph 19, in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range).

	Regarding claim 3, Nakamura in view of Chen I and Chen II discloses wherein the sensing controller determines that the resistor is opened when the sensing voltage is out of a predetermined normal range (see Nakamura in view of Chen I and Chen II as applied to claims 1 and 2, e.g., Chen I, paragraph 19, in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range).

	Regarding claim 4, Nakamura in view of Chen I and Chen II discloses wherein the sensing controller determines that the resistor is normal when the sensing voltage is maintained as a value that is out of the error voltage range within a predetermined normal range (see Nakamura in view of Chen I and Chen II as applied to claims 1 and 2, e.g., Chen I, paragraph 19, in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range; it is at least implicit in Chen I’s disclosure that the resistor is normal when the sensing voltage is maintained as a value that is out of the error voltage range within a predetermined normal range, e.g., within the expected normal operating range).

	Claim 7 recites an error determining method of a driving device including a motor and a 3-phase inverter supplying power to the motor through a 3-phase cable, the error determining method comprising:
	sensing, by a voltage sensing device, voltage of opposite ends of a resistor provided in each phase of the 3-phase cable by a current flowing into the resistor; and 	determining, by a sensing controller, whether the resistor is faulty or whether the 3-phase cable is opened, based on the sensed sensing voltage and a 3-phase current sum of the 3-phase inverter.
The method of claim 7 is substantially identical to the process implemented by the apparatus of claim 1.  Claim 7 is therefore rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Chen I and Chen II for reasons identical to those discussed above in connection with claim 1.

	Regarding claim 8, Nakamura in view of Chen I and Chen II discloses wherein determining whether the resistor is faulty includes: determining whether the resistor is faulty or whether the 3-phase cable is opened based on whether the sensing voltage is within a predetermined error voltage range (see Nakamura in view of Chen I and Chen II as applied to claim 1 and claim 7, e.g., Chen I, paragraph 19, in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range).

wherein determining whether the resistor is faulty includes: determining that the resistor is opened when the sensing voltage is out of a predetermined normal range (see Nakamura in view of Chen I and Chen II as applied to claims 7, 8,  1 and 2, e.g., Chen I, paragraph 19, in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range).

	Regarding claim 10, Nakamura in view of Chen I and Chen II discloses wherein determining whether the resistor is faulty includes: determining that the resistor is normal when the sensing voltage is maintained as a value that is out of the error voltage range within a predetermined normal range (see Nakamura in view of Chen I and Chen II as applied to claims 7, 8, 1 and 2, e.g., Chen I, paragraph 19, in the event of a current sense resistor having an open circuit fault, the sense resistor voltage may raise markedly higher than the expected normal operating range; it is at least implicit in Chen I’s disclosure that the resistor is normal when the sensing voltage is maintained as a value that is out of the error voltage range within a predetermined normal range, e.g., within the expected normal operating range).

Allowable Subject Matter
Claims 5-6 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	DE 102018127247 relates to fault tolerant current measurements in motor control systems, such as in the case of a current sensor fault; sum of all three phase currents must always be equal to zero for a Y-connected motor or a balanced motor.
	US 2019/0252970 relates to a power conversion apparatus that has a function of sensing a disconnection of a power line.
	US 2018/0337591 relates to an arrangement for determining whether a sensing resistor is normal or becomes short-circuited.
	US 2015/0168476 relates to a sense resistor short-circuit determiner, a switch control circuit including the same, and a power supply including the switch control circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863